

117 S261 IS: All Dependents Count Act of 2021
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 261IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Ms. Smith (for herself, Mr. Brown, Mr. Van Hollen, Mr. Blumenthal, Mr. Merkley, Ms. Klobuchar, Ms. Warren, Mr. Luján, Mrs. Gillibrand, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow 2020 recovery rebates with respect to qualifying children over the age of 16 and other dependents.1.Short titleThis Act may be cited as the All Dependents Count Act of 2021. 2.2020 recovery rebates with respect to qualifying children over the age of 16 and other dependents(a)Initial rebates(1)In generalSection 6428(a)(2) of the Internal Revenue Code of 1986 is amended by striking qualifying children (within the meaning of section 24(c)) and inserting dependents (as defined in section 152).(2)Conforming amendments(A)Section 6428(g)(1)(C) of such Code is amended—(i)by striking qualifying child each place it appears and inserting dependent, and(ii)by striking Qualifying child in the heading and inserting Dependent.(B)Section 6428(g)(3)(B) of such Code is amended—(i)by inserting dependent or before qualifying child, and(ii)by striking such child and inserting such individual.(b)Additional rebates(1)In generalSection 6428A(a)(2) of the Internal Revenue Code of 1986 is amended by striking qualifying children (within the meaning of section 24(c)) and inserting dependents (as defined in section 152).(2)Conforming amendments(A)Section 6428A(g)(3) of such Code is amended—(i)by striking qualifying child each place it appears and inserting dependent, and(ii)by striking Qualifying child in the heading and inserting Dependent.(B)Section 6428(g)(4) of such Code is amended—(i)by inserting dependent or before qualifying child, and(ii)by striking such child and inserting such individual.(C)Section 6428(f)(2)(B) of such Code is amended by striking qualifying child and inserting dependent.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. (d)Advanced paymentsNotwithstanding sections 6428(f)(3) and 6428A(f)(3)(A) of the Internal Revenue Code of 1986, the Secretary of the Treasury (or the Secretary's delegate) shall refund or credit any overpayment attributable to the amendments made by this section as rapidly as possible, except that no refund or credit shall be made under section 6428(f) or 6428A(f) of such Code by reason of this subsection after December 31, 2021.